DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 1/6/2020 has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mounting assembly…. in claims 1, 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0002842 A1) [hereinafter Kim] in view of Morrow (US Patent # 4,102,081).
As to claims 1, 6, Kim teaches an analysis assembly, comprising: an analysis chip 26, 28 disposed on a supporting platform 12 aligned in an x-y plane, wherein an active surface of the analysis chip is aligned along a z-axis opposite the supporting platform (Figs. 1-5).
Kim is silent to a mounting assembly joined to the supporting platform, wherein the mounting assembly is configured to hold the analysis chip in an analysis vessel, and wherein the z-axis is in alignment with a longitudinal axis of the analysis vessel.
 However, Morrow teaches a pot/vessel 10 with hanging rod 30, 31(Fig.1).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to place Kim’s platform into the Morrow’s Pot/vessel, and further couple Morrow’s hanging rod to the Kim’s platform in order to keep/hold/ply said platform to said pot/vessel.
As to claim 2, Kim in view of Morrow teaches all as applied to claim 1, and in addition Kim teaches wherein the active surface of the analysis chip comprises a plurality of flexible columnar structures, wherein each flexible columnar structure comprises a metal cap 20 (paragraphs 0024-0027, note the signal amplifying may be coated/capped with metal nanoparticles).
 As to claim 3, Kim in view of Morrow teaches all as applied to claim 1, and in addition Kim teaches wherein the analysis chip is configured for a surface enhanced luminescence analysis (Fig.5).
Claims 4-5, 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Morrow, and further in view of Floyd et al. (US 2006/0065622 A1) [hereinafter Floyd].
As to claims 4, 5, 9, Kim in view of Morrow teaches all as applied to claim 1, except the platform comprises a slot parallel to the x-y plane configured to hold the analysis chip, wherein the supporting platform comprises a mesh, a filter.
However, Floyd teaches a platform 1056, comprising mesh, filter (paragraph 0076, Fig.10) and slot 1062 receiving said platform (paragraph 0074, Fig.10).
It would have been obvious to a person of ordinary skill in the art at the time of the invention include said limitations into Kim in view Morrow in order to enhance/supplement platform performance.
Claims 14-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Morrow, and further in view of Li et al. (US 2014/0009758 A1) [herein Li].
	As to claims 14-15, Kim in view of Morrow teaches a system for surface-enhanced Raman spectroscopy (SERS), comprising: a supporting platform for the SERS analysis chip that is aligned in an x-y plane, wherein the active surface is aligned along a z-axis opposite the supporting platform; and a mounting assembly joined to the supporting platform, wherein the mounting assembly is configured to hold the SERS analysis chip in an analysis vessel, and wherein the z-axis is in alignment with a longitudinal axis of the analysis vessel (see rejection of claim 1 above).
	Kim in view of Morrow is silent to: a SERS analysis chip comprising an active surface comprising a plurality of collapsed groups on a substrate, wherein: each collapsed group comprises at least two flexible columnar structures; and each flexible columnar structure comprises a metal cap.
	However, Li, in the same field of endeavor teaches a SERS analysis chip comprising an active surface comprising a plurality of collapsed groups 104 on a substrate, wherein: each collapsed group comprises at least two flexible columnar structures; and each flexible columnar structure comprises a metal cap 108 (Figs. 1-2, note the nanofinger 104 is coated/capped with metal silver); also note the analyte molecule 208 on said metal/cap for claim 15).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate the analysis device of Li to that of Kim in order to improve/enhance device performance.
	Allowable Subject Matter
Claims 7-8, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious an analysis assembly, wherein the mounting assembly comprises an open cylinder with the supporting platform disposed at one end of the open cylinder and a lip disposed at an opposing end of the open cylinder, wherein an outer diameter of the open cylinder is lower than an inner diameter of a test vessel, and wherein the lip is configured to engage an opening of the test vessel and support the mounting assembly.
As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious an analysis assembly, comprising a caddy strip comprising a plurality of mounting assemblies, wherein spaces between each of the plurality of mounting assemblies allows the plurality of mounting assemblies to be inserted into a plurality of test vessels substantially simultaneously.
Claims 10-13 are allowed.
As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for preparing a sample on an analysis chip for spectroscopic analysis, comprising: immersing the analysis chip held in a chip supporter in an analysis assembly in a plurality of sample preparation solutions in a sequential fashion; removing the analysis assembly with the analysis chip from a final preparation solution; drying the analysis chip, in combination with the rest of the limitations of the claim.
 Claims 11-13 are allowed by virtue of their dependence to the allowed claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
 Wang et. al (US 2007/0252982 A1) teaches a Raman system include a radiation source, a radiation detector, and a Raman device or signal-enhancing structure. Raman devices include a tunable resonant cavity and a Raman signal-enhancing structure coupled to the cavity. The cavity includes a first reflective member, a second reflective member, and an electro-optic material disposed between the reflective members. The electro-optic material exhibits a refractive index that varies in response to an applied electrical field. Raman signal-enhancing structures include a substantially planar layer of Raman signal-enhancing material having a major surface, a support structure extending from the major surface, and a substantially planar member comprising a Raman signal-enhancing material disposed on an end of the support structure opposite the layer of Raman signal-enhancing material. The support structure separates at least a portion of the planar member from the layer of Raman signal-enhancing material by a selected distance of less than about fifty nanometers (abstract, Fig. 3).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886